            Case 1:20-cv-00672-GBD Document 62 Filed 06/17/20 Page 1 of 1
                                                                                   usoc
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFREY A. ROBERTSON,


                                                  Plaintiff,                                  ORDER

                    -against-                                                             20 Civ. 672 (GBD)

PFIZER RETIREMENT COMMITTEE et al.,


                                                  Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


GEORGE B. DANIELS, United States District Judge:

          The June 23, 2020 oral argument is hereby cancelled.



Dated: New York, New York                                                 SO ORDERED.
       June 17, 2020
